Exhibit 10.3

2008 AMENDED AND RESTATED
CHANGE OF CONTROL AGREEMENT

This 2008 Amended and Restated Change of Control Agreement (the “Agreement”) is
made by and between Avnet, Inc., a New York corporation, with its principal
place of business at 2211 South 47th Street, Phoenix, Arizona 85034 (“Avnet” or
the “Company”) and      (the “Officer”) effective as of this 19th day of
December, 2008 (the “Effective Date”). Avnet and the Officer are collectively
referred to in this Agreement as the “Parties.”

WHEREAS, contemporaneously herewith, the Parties have entered into that certain
2008 Amended and Restated Employment Agreement (the “Employment Agreement”); and

WHEREAS, the Parties previously entered into a prior Change of Control Agreement
effective      (the “Prior Agreement”); and

WHEREAS, the Parties wish to amend and restate the Prior Agreement primarily for
compliance with Section 409A of the Internal Revenue Code of 1986, as amended
(“Code”), and the guidance issued thereunder by the United States Department of
Treasury and/or the Internal Revenue Service (collectively “Section 409A”).

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained in this Agreement and the Employment Agreement, the Parties agree as
follows:

1. Definitions.

(a) “Change of Control” means the date of the earliest to occur of the following
events:

(i) the acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act (a “Person”) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 50% or more of either: (A) the then outstanding shares of common stock of the
Company or (B) the combined voting power of the then outstanding voting
securities of the Company entitled to vote generally in the election of members
of the Board of Directors of the Company (the “Board”); provided, however, that
the following transactions shall not constitute a Change of Control under this
subsection (i): (x) any acquisition directly from the Company (excluding an
acquisition by virtue of the exercise of a conversion privilege), (y) any
acquisition by the Company, or (z) any acquisition by any employee benefit plan
(or related trust) sponsored or maintained by the Company or any entity
controlled by the Company; or

(ii) the individuals who, as of the Effective Date, constitute the Board (the
“Incumbent Board”) are replaced during any twelve- (12-) month period by new
Board members whose appointment or nomination was not endorsed by a majority of
the Incumbent Board; provided, however, that any individual becoming a director
subsequent to the Effective Date whose election, or nomination for election by
the Company’s stockholders, was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board shall be considered as though such
individual was a member of the Incumbent Board, but excluding for this purpose
any such individual whose appointment or nomination to the Board occurs as a
result of an actual or threatened election contest with respect to the election
or removal of any member of the Board, or other actual or threatened
solicitation of proxies or consents, by or on behalf of a Person other than a
majority of the then Incumbent Board; or

(iii) Approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company or the sale or other disposition of all or
substantially all of the assets of the Company (in one or more transactions)
and, in either case, the consummation of such transaction.

(b) “Constructive Termination” means the happening of any of the following
events without the written consent of the Officer:

(i) a material diminution of the Officer’s authorities, duties or
responsibilities, including, without limitation, title and reporting
relationship;

(ii) a material diminution in the authority, duties or responsibilities of the
supervisor to whom the Officer is required to report, including a requirement
that the Officer report to another officer of the Company instead of reporting
directly to the Board;

(iii) a material change in the geographic location at which the Officer is
primarily required to perform services for the Company;

(iv) a material reduction in the Officer’s base compensation; or

(v) any other action or inaction that constitutes a material breach by the
Company under its employment agreement with the Officer.

In accordance with Section 409A, the Officer shall give written notice to the
Company (or its successor) within ninety (90) days of any of the foregoing
events, and the Company (or its successor) shall have the opportunity to remedy
its action within thirty (30) days after receipt of such notice. If the Company
(or its successor) does not remedy its action within such thirty (30) day
period, the Officer may separate from service no later than two (2) years after
the occurrence of such event and such separation from service will constitute a
Constructive Termination by the Company (or its successor).

(c) The “Exchange Act” shall mean the 1934 Securities Exchange Act, as amended.

2. Constructive Termination or Termination after Change of Control. If, within
twenty-four (24) months following a Change of Control, the Company or its
successor terminates the Officer’s employment without cause or by Constructive
Termination, then the following provisions shall be applicable:

(a) The Officer will be paid by the Company (or its successor), and in lieu of
any other payment rights under the Employment Agreement (except as provided in
paragraph (c) below), an amount equal to 2.99 times (or 1.5 times where
applicable) the sum of: (i) the Officer’s annual salary for the year in which
such termination occurs and (ii) the Officer’s incentive compensation equal to
the average of such incentive compensation for the highest two of the last five
full fiscal years of the Company (or its successor); provided, however, that no
payment shall be made until the Officer shall have incurred a “separation from
service” within the meaning of Section 409A (“Separation from Service”).
Notwithstanding anything to the contrary in this Agreement, if the Officer is a
“specified employee” within the meaning of Section 409A at the time of
Separation from Service, to the extent any payment required under this
paragraph, or portion thereof, is “nonqualified deferred compensation” within
the meaning of Section 409A, then such payment or portion will be paid in a lump
sum within five (5) business days following the first day of the seventh month
following the month of the Officer’s Separation from Service. Any other payment
required under this paragraph, or portion thereof, that does not fall within the
definition of nonqualified deferred compensation under Section 409A shall be
paid in a lump sum within five (5) business days after the Officer incurs a
Separation from Service.

(b) All unvested stock options and other equity compensation rights shall
accelerate and vest and all shares of common stock of the Company (or its
successor) awarded to the Officer under all of the Company’s Stock Compensation
Plans (or any successor plan or plans of the Company or its successor), but not
yet delivered to the Officer, will be accelerated and immediately vested so as
to be immediately deliverable to, and where applicable exercisable by, the
Officer.

(c) The Officer shall receive his accrued and unpaid salary on his last day of
employment and any accrued and unpaid pro rata bonus will be paid through the
date of termination (provided, however, that incentive compensation shall only
be paid after the end of the performance period and only to the extent that
performance targets have been met unless the terms applicable to the Officer’s
incentive compensation provides that it will be payable upon a change of
ownership or control within the meaning of Treas. Reg. §1.162-27(e)(2)(v))

(d) The Officer will continue to participate in the insured group medical,
insured group dental, life insurance, disability insurance and automobile
benefits in which the Officer is then participating for a period of two years
from the date of his Separation from Service; provided that the Officer shall
timely reimburse the Company (or its successor) for any portion of the premiums
or costs that are charged to similarly situated active employees. If the Officer
participates in group medical or group dental benefits that are self-insured,
and the Officer makes an election for COBRA continuation coverage (within the
meaning of Section 4980B of the Code) with respect to such medical and/or dental
benefits, the Company (or its successor) shall pay, or reimburse the Officer,
for a period of up to 18 months, that percentage of the Officer’s COBRA premium
(covering the Officer and the Officer’s eligible spouse and dependents) equal to
the percentage of the annual premium that the Company (or its successor) pays on
behalf of similarly situated active employees (the “Company COBRA Payment”) plus
a gross-up payment for any federal, state or local income taxes incurred by the
Officer on the Company COBRA Payment. In compliance with Section 409A,
notwithstanding any other provision of the medical, life, disability, or
automobile plans and programs:

(i) The amount of expenses eligible for reimbursement and the provision of
in-kind benefits during any calendar year shall not affect the amount of
expenses eligible for reimbursement or the provision of in-kind benefits in any
other calendar year;

(ii) The reimbursement of an eligible expense shall be made on or before
December 31 of the calendar year following the calendar year in which the
expense was incurred; and

(iii) The right to reimbursement or right to in-kind benefit shall not be
subject to liquidation or exchange for another benefit.

3. Certain Section 409A Matters. It is intended that each installment of the
payments and benefits provided under this Agreement shall be treated as a
separate payment for purposes of Section 409A, and that neither the Company nor
the Officer shall have the right to accelerate or defer the delivery of any such
payments or benefits except to the extent specifically permitted or required by
Section 409A. Without limiting the generality of the foregoing, and for the
avoidance of doubt, any payment for which the Officer would otherwise receive
under the Employment Agreement, but for the Change of Control payment hereunder,
upon a voluntary or involuntary Separation From Service, may also constitute
nonqualified deferred compensation hereunder (the “Carry-Forward Payment”). Any
Carry-Forward Payment that is payable under this Agreement shall be deemed to be
a separate payment from any remaining amount required to be paid hereunder in
determining whether such remaining amount is nonqualified deferred compensation
under Section 409A. Moreover, the timing of the Carry-Forward Payment that is
payable under this Agreement may only be accelerated (in comparison to its
payment schedule under the Employment Agreement) if it is paid within 24 months
following a change in the ownership or effective control of the Company, or a
change in the ownership of a substantial portion of the assets of the Company,
under Section 409A.

4. Miscellaneous.

This Agreement supersedes and replaces the Prior Agreement. This Agreement
modifies the Employment Agreement between the Officer and the Company only with
respect to such terms and conditions that are specifically addressed in this
Agreement. All other provisions of any Employment Agreement shall remain in full
force and effect. The applicable provisions of Section 6 of the Employment
Agreement are hereby incorporated by reference and shall be considered to be a
part of this Agreement.

IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
day and year first above written.

          OFFICER   AVNET, INC.
_______________________________
  By _______________________________

